      Case 3:19-cv-01516-JPW-PT Document 26 Filed 12/16/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FREDIL OMAR RODRIGUEZ        :                  Civil No. 3:19-CV-01516
FUENTES,                     :
                             :
          Petitioner,        :
                             :
          v.                 :
                             :
DISTRICT ATTORNEY FOR        :
NORTHUMBERLAND COUNTY, et al.:
                             :
          Respondents.       :                  Judge Jennifer P. Wilson
                                 MEMORANDUM
      This is a habeas corpus case brought under 28 U.S.C. § 2254 by Petitioner

Fredil Omar Rodriguez Fuentes (“Rodriguez Fuentes”) to challenge a state

criminal conviction. For the reasons that follow, the court will dismiss the habeas

corpus petition as time-barred. A certificate of appealability will not be issued.

                    BACKGROUND AND PROCEDURAL HISTORY

      The Pennsylvania Superior Court has ably explained much of the procedural

history of this case in a prior opinion. See Commonwealth v. Fuentes, No. 174

MDA 2018, 2018 WL 4844261 (Pa. Super. Ct. Oct. 5, 2018). On March 17, 2006,

Rodriguez Fuentes pleaded guilty to one count of criminal homicide, one count of

trespass, and two counts of aggravated assault for the killing of his next-door

neighbor. Id. He was subsequently found guilty of first-degree murder on April

17, 2006, and was sentenced to life in prison without the possibility of parole on

June 26, 2006. Id. Rodriguez Fuentes appealed to the Pennsylvania Superior
                                          1
      Case 3:19-cv-01516-JPW-PT Document 26 Filed 12/16/20 Page 2 of 8




Court, which affirmed on October 10, 2007. Commonwealth v. Fuentes, 943 A.2d

312 (table) (Pa. Super. Ct. 2007). He did not seek further review in the

Pennsylvania Supreme Court. Fuentes, 2018 WL 4844261 at *1.

      On January 25, 2008, Rodriguez Fuentes filed a petition for post-conviction

relief in the state trial court under Pennsylvania’s Post-Conviction Relief Act

(“PCRA”). Id. Eight years later, while his first PCRA petition was still pending,

Rodriguez Fuentes filed a second PCRA petition on July 1, 2016. Id. The trial

court denied the PCRA petitions on October 4, 2016, and the Superior Court

affirmed on September 27, 2017. Id. at *1–2; Commonwealth v. Fuentes, 178 A.3d

202 (table) (Pa. Super. Ct. 2017).

      Rodriguez Fuentes filed a third PCRA petition on November 6, 2017.

Fuentes, 2018 WL 4844261 at *2. The trial court denied the third PCRA petition,

and Rodriguez Fuentes appealed to the Superior Court. Id. The Superior Court

held that Rodriguez Fuentes’s third PCRA petition was untimely and accordingly

affirmed on October 5, 2018. Id. at *4.

      Rodriguez Fuentes filed the instant habeas corpus petition on September 3,

2019. (Doc. 1.) On September 26, 2019, he filed an amended petition. (Doc. 6.)

United States District Judge A. Richard Caputo ordered the petition to be served on

Respondents on December 9, 2019, and ordered Respondents to show cause as to

why habeas corpus relief should not be granted. (Doc. 10.) Respondents moved to
                                          2
      Case 3:19-cv-01516-JPW-PT Document 26 Filed 12/16/20 Page 3 of 8




dismiss the petition as untimely on May 18, 2020, and filed a brief in support of

the motion on the same day. (Docs. 19–20.) Rodriguez Fuentes filed a brief in

opposition to the motion to dismiss on June 15, 2020. (Doc. 21.) No reply briefs

were filed, making the motion to dismiss ripe for the court’s disposition. On June

22, 2020, Rodriguez Fuentes filed a motion to compel discovery, but did not file a

brief in support of the motion. (Doc. 23.) The case was then reassigned to the

undersigned pursuant to a verbal order on December 3, 2020.

                      JURISDICTION AND STANDARD OF REVIEW

      This court has jurisdiction under 28 U.S.C. § 2254(a), which allows a district

court to issue a writ of habeas corpus to a petitioner who is “in custody pursuant to

the judgment of a State court” if the petitioner is in custody “in violation of the

Constitution or laws or treaties of the United States.”

                                     DISCUSSION

      A. The Petition for Writ of Habeas Corpus Is Dismissed as Untimely

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

imposes a one-year statute of limitations for habeas corpus petitions brought under

28 U.S.C. § 2254. 28 U.S.C. § 2244(d)(1). The limitations period begins to run

from the latest of:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

                                           3
       Case 3:19-cv-01516-JPW-PT Document 26 Filed 12/16/20 Page 4 of 8




       (B) the date on which the impediment to filing an application created
       by State action in violation of the Constitution or laws of the United
       States is removed, if the applicant was prevented from filing by such
       State action;

       (C) the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly
       recognized by the Supreme Court and made retroactively applicable to
       cases on collateral review; or

       (D) the date on which the factual predicate of the claim or claims
       presented could have been discovered through the exercise of due
       diligence.

Id. The statute also contains a statutory tolling provision under 28 U.S.C. §

2244(d)(2), which states that “[t]he time during which a properly filed application

for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of limitation

under this subsection.”

       Under § 2244, Rodriguez Fuentes had one year from the date his conviction

became final to seek federal habeas corpus relief via 28 U.S.C. § 2254. See 28

U.S.C. § 2244(d)(1)(A). 1 Rodriguez Fuentes’s judgment of sentence became final

on November 9, 2007, when his time for seeking a direct appeal in the

Pennsylvania Superior Court expired. See Pa. R. App. P. 903. Thus, Rodriguez

Fuentes had one year from that date to file a federal habeas corpus petition.



1
  Although 28 U.S.C. § 2244(d)(1) provides for other triggering events of the one-year
limitations period, none apply here. See 28 U.S.C. § 2244(d)(1)(B)–(D).
                                               4
      Case 3:19-cv-01516-JPW-PT Document 26 Filed 12/16/20 Page 5 of 8




      Although the statute of limitations would ordinarily have expired on

November 9, 2008, the limitations period was subject to statutory tolling beginning

on January 25, 2008, the date on which Rodriguez Fuentes filed his first PCRA

petition. See 28 U.S.C. § 2244(d)(2). At that point, 76 days had elapsed since the

limitations period had begun on November 9, 2007, leaving 289 days remaining in

the limitations period.

      Rodriguez Fuentes’s first PCRA petition was not resolved until September

27, 2017, Fuentes, 2018 WL 4844261 at *1–2, meaning that the limitations period

for his federal habeas corpus petition was statutorily tolled until October 27, 2017,

which was the deadline for Rodriguez Fuentes to seek further review with the

Pennsylvania Supreme Court. See Pa. R. App. P. 903. Accordingly, the

limitations period began to run again on October 27, 2017.

      The limitations period was not subject to any further statutory tolling after

beginning to run on October 27, 2017. Although Rodriguez Fuentes subsequently

filed a third PCRA petition on November 6, 2017, see 2018 WL 4844261 at *2,

that petition was dismissed as untimely. Id. at *4. An untimely PCRA petition is

not “properly filed” and accordingly does not toll the one-year limitations period.

Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005). Rodriguez Fuentes’s third PCRA

petition therefore did not toll the limitations period.



                                            5
      Case 3:19-cv-01516-JPW-PT Document 26 Filed 12/16/20 Page 6 of 8




      Accordingly, because 77 days had already elapsed on the limitations period

when it began to run again on October 27, 2017, and the limitations period was not

subject to any further statutory tolling, Rodriguez Fuentes was required to file his

federal habeas corpus petition no later than August 13, 2018. His petition was

therefore untimely because it was not filed until September 3, 2019, more than a

year after the limitations period had expired.

      Rodriguez Fuentes is not entitled to tolling of the limitations period under

the equitable tolling doctrine, which allows a court to toll the one-year limitations

period when the petitioner shows that he “has been pursuing his rights diligently,”

and yet “some extraordinary circumstance stood in [the] way and prevented timely

filing” of the habeas petition. Holland v. Florida, 560 U.S. 631, 649 (2010) (citing

Pace, 544 U.S. at 418). The doctrine of equitable tolling is appropriately applied

when “principles of equity would make the rigid application of a limitation period

unfair.” Pabon v. Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011) (quoting Miller v.

N.J. State Dep’t of Corrs., 145 F.3d 616, 618 (3d Cir. 1998)). Courts, however,

should be sparing in their use of the doctrine. Id. (citing Jones v. Morton, 195 F.3d

153, 159 (3d Cir. 1999)). The petitioner bears the burden of showing that he is

entitled to benefit from equitable tolling. Pace, 544 U.S. at 418. Here, Rodriguez

Fuentes makes no argument as to why he is entitled to equitable tolling and



                                          6
      Case 3:19-cv-01516-JPW-PT Document 26 Filed 12/16/20 Page 7 of 8




accordingly fails to establish any extraordinary circumstances that would warrant

equitable tolling of the limitations period.

      The statute of limitations for § 2254 petitions may also be excused if a

petitioner makes “an adequate showing of actual innocence.” Satterfield v. Dist.

Att’y of Phila., 872 F.3d 152, 163 (3d Cir. 2017). This is a “burdensome” standard

that requires the petitioner to show that no reasonable juror “would have voted to

find him guilty beyond a reasonable doubt.” Id. (quoting McQuiggin v. Perkins,

569 U.S. 383, 386 (2013)). Rodriguez Fuentes makes no actual innocence

argument here and is accordingly not entitled to relief under the actual innocence

exception. Therefore, because Rodriguez Fuentes’s petition is untimely and is not

subject to equitable tolling or the actual innocence exception, the court will dismiss

the petition as untimely.

      B. Rodriguez Fuentes’s Motion to Compel Discovery Is Deemed
         Withdrawn

      Because Rodriguez Fuentes has not filed a brief in support of his motion to

compel discovery as required by Local Rule 7.5, the motion is deemed withdrawn

and will accordingly be denied. See M.D. Pa. L.R. 7.5.

      C. No Certificate of Appealability Will Issue

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

                                           7
      Case 3:19-cv-01516-JPW-PT Document 26 Filed 12/16/20 Page 8 of 8




in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. See 28

U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that

jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322 (2003). Rodriguez Fuentes fails to demonstrate that a COA should issue,

and the court accordingly will not issue a COA. The denial of a COA does not

prevent Rodriguez Fuentes from appealing the order denying his petition so long as

he seeks, and obtains, a COA from the Third Circuit Court of Appeals. See Fed. R.

App. P. 22(b)(1).

                                    CONCLUSION

      For the foregoing reasons, Rodriguez Fuentes’s petition for writ of habeas

corpus is dismissed as untimely, and his motion to compel discovery is denied. No

certificate of appealability will be issued. An appropriate order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: December 16, 2020




                                           8
